Harrison, J.,
delivered the opinion of the court.
The question presented by the petition for appeal in this case is the construction of the fourth and fifth clauses of the will of Eliza A. Stanley.
The fifth clause is as follows: “ I give and bequeath to Mary L. Stanley the interest that may accrue on one-fourth part of my money, bonds, and securities that I may die possessed of, during the period of her natural life, and at her death I give and bequeath this one-fourth part of my money, bonds, and securities, from which the said Mary L. Stanley is to derive the accruing interest for her life, to the children of Mary L. Stanley, to be equally divided.”
The fourth clause is in terms the same as the fifth, just quoted, excqpt that Olarinda W. Hendrick is named, as the life tenant, and her children as the remaindermen.
When Eliza A. Stanley, the testatrix, died, Olarinda W. Hendrick had six children, all of whom were living when this suit was instituted. At the time of the testatrix’s death Mary L. Stanley had-three children, but when this suit was brought she had only one,, the other two having died in infancy, between the death of the testatrix and the institution of this suit.
The learned judge of the Circuit Court held that, under the *536sixth, clause of this will, Mary L. Stanley took an estate for her life in the money, bonds, and securities mentioned, and her children living at the death of Eliza A. Stanley, the testatrix, took the remainder in the principal in absolute estate,.share and share alike, and, upon the death of any of said children in the lifetime of the life tenant, Mary L. Stanley, the share of such deceased child passed to said child’s personal representative, for the payment of debts and distribution. This construction is sustained by the highest authority. Jarman on Wills (5th Amer. ed.), p. 421, note 7, and pp. 444-5 ; Strother v. Dutton, De Gex & Jones 675 ; Stone v. Lewis, 84 Va. 474.
The foregoing rule of construction also applies to Clarinda W. Hendrick and her children, under the fourth clause of the will.
The decision of the Circuit Court is right, and the decree appealed from is affirmed.

Affirmed.